                                United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

    FRASIAH KIRWA                                    §
                                                     §   Civil Action No. 4:18-CV-707
    v.                                               §   (Judge Mazzant/Judge Nowak)
                                                     §
    WELLS FARGO BANK, N.A.                           §
                                                     §
                                                     §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On June 3, 2019, the report of the Magistrate Judge (Dkt. #28) was entered containing proposed

    findings of fact and recommendations that Defendant Wells Fargo Bank, N.A.’s Motion to Dismiss

    (Dkt. #19) be denied as moot.

           Having received the report of the United States Magistrate Judge, and no objections thereto

    having been timely filed, the Court is of the opinion that the findings and conclusions of the

    Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

.   conclusions of the Court.

           It is, therefore, ORDERED that Defendant’s Motion to Dismiss (Dkt. #19) is DENIED

    AS MOOT.

           IT IS SO ORDERED.
           SIGNED this 20th day of June, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
